Filed by Bryn Mawr Bank Corporation Commission File No. 001-35746 Pursuant to Rule 425 of the Securities Act of 1933 and deemed filed pursuant to Rule 14a-6(b) of the Securities Exchange Act of 1934 Form S-4 File No.: 333-216995 Subject Company: Royal Bancshares of Pennsylvania, Inc. Commission File No. 000-26366 Bryn Mawr Bank Corporation/Royal Bancshares of Pennsylvania, Inc. Merger As previously announced, on January31, 2017, Bryn Mawr Bank Corporation (“BMBC”) and Royal Bancshares of Pennsylvania, Inc. (“RBPI”) entered into an Agreement and Plan of Merger (the “Merger Agreement”) pursuant to which RBPI will merge with and into BMBC (the “Merger”), and thereafter Royal Bank America, a Pennsylvania chartered bank and wholly owned subsidiary of RBPI, will be merged with and into The Bryn Mawr Trust Company, a Pennsylvania chartered bank and wholly owned subsidiary of BMBC. As a result of the Merger, the separate corporate existence of RBPI will cease and BMBC will continue as the surviving corporation in the Merger. On April14, 2017, BMBC and RBPI filed with the Securities and Exchange Commission (the “SEC”) a Proxy Statement/Prospectus on Form S-4 (SEC File No. 333-216995) that was declared effective by the SEC on April 18, 2017 (the “Proxy Statement/Prospectus”) in connection with the proposed Merger. The Proxy Statement/Prospectus was first mailed to the shareholders of RBPI on April 20, 2017. As has previously been described in the Proxy Statement/Prospectus, following announcement of the Merger Agreement, a complaint (the “Lawsuit”) was filed in the United States District Court, Eastern District of Pennsylvania, against members of the RBPI board, BMBC and RBPI. The lawsuit, which is captioned Parshall v. Royal Bancshares of Pennsylvania, Inc., et al ., Case No.2:17-cv-01641-PBT, alleges class claims on behalf of all RBPI shareholders and is based on allegations of material misstatements and omissions in the Proxy Statement/Prospectus and violations of the Exchange Act. The lawsuit seeks, among other remedies, to enjoin the merger or, in the event the merger is completed, rescission of the merger or rescissory damages; to direct defendants to account for unspecified damages; and costs of the lawsuit, including attorneys’ and experts’ fees. BMBC and RBPI have vigorously denied, and continue to vigorously deny, any wrongdoing or liability with respect to all claims asserted in the Lawsuit, including (i)that they have committed any violations of law, (ii)that they have acted improperly in any way, (iii)that they have any liability or owe any damages of any kind to any plaintiff in the Lawsuit, and (iv)that any additional disclosures (including the additional disclosures described herein) are required under any applicable rule, regulation, statute, or law. Rather, they are providing the additional disclosures set forth below in an effort to settle the Lawsuit in order to, among other things, (i)eliminate the burden, inconvenience, expense, risk, and distraction of further litigation, (ii)conclusively resolve all the claims that were or could have been asserted against them in the Lawsuit, and (iii)permit the Merger to proceed without risk of injunctive or other relief. Nothing in this document or in any stipulation of settlement or other document shall be deemed to be an admission of liability or wrongdoing by any defendant in the Lawsuit, nor shall anything in this document, or in any stipulation of settlement or other document, be deemed an admission of the materiality of any of the disclosures set forth herein. Notwithstanding the additional disclosures made herein, there can be no assurance that the Lawsuit will be settled, or, if settled, the terms of any such settlement. These additional disclosures amend and supplement the Proxy Statement/Prospectus and should be read in conjunction with the disclosures contained therein. To the extent that information in this Current Report on Form8-K differs from or updates information contained in the Proxy Statement/Prospectus, the Current Report on Form8-K is more current. Capitalized terms used but not defined in the additional disclosures have the meanings given to them in the Proxy Statement/Prospectus. Additional Disclosure Regarding Background and Negotiation of the Merger The section entitled “Background of the Merger” beginning on page74 of the Proxy Statement/Prospectus is hereby amended and supplemented as follows: The following language is added at the end of the fifth paragraph on page76 of the Proxy Statement/Prospectus. “RBC was engaged by RBPI on December9, 2016 as a second advisor to RBPI’s board of directors. RBPI’s board of directors deemed it advisable to engage RBC based on RBC’s extensive knowledge of the financial services industry in the Mid-Atlantic Region and its ability to answer questions from a different perspective. During the two years preceding its engagement, RBC did not provide any investment banking services to BMBC or to RBPI.” Additional Information Regarding the Opinion of Our Financial Advisor The section entitled “ Opinion of RBPI’s Financial Advisor in Connection with the Merger ” beginning on page79 of the Proxy Statement/Prospectus is hereby amended and supplemented as follows: The following table is added to page84 of the Proxy Statement/Prospectus immediately after the table captioned “RBPI Comparable Company Analysis.” Financial data as of December31, 2016 Pricing data as of January27, 2017 Balance Sheet Capital Position LTM Profitability Valuation Price/ Company Ticker Total Assets ($mm) Loans/ Deposits (%) NPAs1
